Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on March 11, 2020. Claims 1-14 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Examiner suggests replacing the condition "if" to "when" for positive recitation of the claimed subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim recites a limitation of “a signal of achievement of maximum available adhesion arranged to indicate achievement of the maximum available adhesion” is unclear since the term adhesion is indefinite and does not particularly point out and distinctly claim the subject matter. It appears the limitation is directed to a coefficient of friction instead of adhesion. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hart USPN: 5,820,226 (“Hart”) in view of Fuhrer et al. US2008/0228368 (“Fuhrer”).

Regarding claim(s) 1. Hart discloses a service and emergency braking control system for at least one railway vehicle, wherein said at least one railway vehicle comprises 
a plurality of axles arranged to be braked by a respective braking torque generated by braking devices; said service and emergency braking control system including a plurality of braking control modules, each braking control module being predisposed for: controlling at least one respective axle of said at least one railway vehicle (abstract, A railway freight brake system for operating vehicles in a train wherein each vehicle responds in braking situations to provide a generally uniform net braking ratio on all cars in the train); 
receiving a deceleration request signal common to all braking control modules arranged to indicate a deceleration target value of the at least one railway vehicle that has to be reached (abstract, Some embodiments use a common train line control to communicate both train net braking ratio and brake signals to the individual vehicle. Individual vehicles can receive periodic or initial train net brake ratio values), 
an instantaneous deceleration signal arranged to indicate an instantaneous deceleration value of the at least one railway vehicle (FIG. 5 shows a flow chart for calculating brake cylinder pressure from a train net braking ratio and a train brake signal; in this instance the train brake signal is train brake cylinder pressure. Transducer T1 provides feedback information to the microprocessor corresponding to the instantaneous brake cylinder pressure. When the microprocessor determines that the necessary brake cylinder pressure has been reached, wire 9 may be de-energized to drop out the solenoid application magnetic valve A and thereby cause the relay valve RV to cutoff further pressurization of the brake cylinder BC) and 
generating, independently from any other braking control module, a braking torque request signal according to the deceleration request signal (abstract, Individual vehicles can receive periodic or initial train net brake ratio values. ) and 
a weight signal indicative of a weight acting on an axle or on a bogie or on a carriage of the at least one railway vehicle including the axle controlled by said braking control module (col. 1, line 30-40, Freight cars have varying braking capabilities depending upon the mechanical linkages between the brake cylinder and the brake shoes. In addition, some cars may be equipped from time-to-time with either empty-load or load-sensing equipment which may vary the pneumatic pressure applied to the brakes based upon the specific load or weight of the individual car.), and 
providing said braking torque request signal to a braking device, associated with the at least one respective axle of the at least one railway vehicle controlled by said braking control module (col. 1, line 25-35, A brake signal indicative of a desired braking level of such train is transmitted to each freight car along with a train net braking ratio, NBR.sub.T. On-board the railway freight vehicle a processor such as a microprocessor is used to calculate a brake cylinder pressure from the brake signal and a train net braking ratio.); 
said braking device being arranged to convert a value of the braking torque request signal to a braking torque having a determined braking torque value applied to the at least one respective axle controlled by said braking control module in order to slow down the at least one railway vehicle (Col. 6, line 5-15, brake signal indicative of the desired brake level to all of the cars, 37 through 40.  FIG. 5 shows a flow chart for calculating brake cylinder pressure from a train net braking ratio and a train brake signal; in this instance the train brake signal is train brake cylinder pressure. FIG. 6 shows a flow chart for a method of calculating uniform net braking ratio from a train net braking ratio and a train brake signal, in this instance a nominal train brake cylinder pressure, BCP.sub.T.); 
said applied braking torque reaching the determined braking torque value according to a first predetermined torque gradient (col. 10, line 20-30, e.g. predetermined and closely controlled brake cylinder pressures); 
Hart does not explicitly discloses:
a signal of achievement of maximum available adhesion arranged to indicate achievement of the maximum available adhesion by the at least one respective axle controlled by said braking control module; if the instantaneous deceleration value is lower than the deceleration target value when the determined braking torque value is reached, varying the value of the braking torque request signal so as to increase the applied braking torque that is converted by the braking device, until the instantaneous deceleration value indicated by the instantaneous deceleration signal, that is received by the braking control module, reaches the target deceleration value of the at least one railway vehicle indicated by the deceleration request signal (i.e. To avoid that an axle of the all-wheel driven motor vehicle becomes subject to slip without reducing the brake torque), or 
until the signal of achievement of the maximum available adhesion has indicated the achievement of the maximum available adhesion by the at least one respective axle controlled by said braking control module; the applied braking torque being increased in accordance with a second predetermined torque gradient.
	Fuhrer teaches another braking system and method that used for an all-wheel drive vehicle. Additionally, a signal of achievement of maximum available adhesion arranged to indicate achievement of the maximum available adhesion by the at least one respective axle controlled by said braking control module; if the instantaneous deceleration value is lower than the deceleration target value when the determined braking torque value is reached, varying the value of the braking torque request signal so as to increase the applied braking torque that is converted by the braking device, until the instantaneous deceleration value indicated by the instantaneous deceleration signal, that is received by the braking control module, reaches the target deceleration value of the at least one vehicle indicated by the deceleration request signal (Para. 21-para. 23, ABS brake operations induced by overbraking are prevented… motor vehicle becomes subject to slip without reducing the brake torque of the electro-regenerative brake, favorably, starting with a selectable maximum brake slip of one axle, the brake slip prevailing at this axle is maintained constant… either the brake torque of the electro-regenerative brake is reduced or the prevailing brake torque of this axle is maintained constant, favorably in dependence on the braking situation, in order to reach a maximum high rate of stability of a brake operation.).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Hart by incorporating the applied teaching of braking skid control as taught by Fuhrer to improve braking control in railway vehicle.

	Regarding claim(s) 2. Hart in view of Fuhrer further teaches wherein each braking device comprises a friction brake or an electrodynamic regenerative brake or a variable percentage composition of a friction brake and an electrodynamic regenerative brake (Hart: col. 2, line 5-15, freight train braking on the other hand has traditionally relied solely upon frictional braking on each individual freight car. Electro-motive regeneration braking may also be used on freight locomotives that already have electrical motors on-board that vehicle. However, freight cars typically do not have electrical propulsion drive motors contained thereon.)

Regarding claim(s) 3. Hart in view of Fuhrer further teaches wherein the value of the deceleration request signal is indicative of a braking torque value or of a pneumatic brake pressure value which allows to derive, by a determined conversion formula, an expected deceleration value of the at least one railway vehicle that has to be reached (Hart: Col. 2, line 50-55, The microprocessor controls the brake cylinder pressure in this manner over a portion of the range of braking of such vehicle.)

Regarding claim(s) 4. Hart in view of Fuhrer further teaches wherein generation of braking torque or pneumatic pressure by one of said braking devices is interrupted upon reaching a predetermined braking torque value or a predetermined pneumatic pressure value (Hart: Col 5, line 50-55, In determining a car's design net braking ratio, by definition a predetermined brake cylinder pressure is used in the foregoing equation. Generally a value of 50 psi is be used.).

Regarding claim(s) 5. Hart in view of Fuhrer further teaches wherein the braking control module adjusts the value of the braking torque request signal so as to reduce the braking torque or pneumatic pressure generated by the at least one braking device of a predetermined value (Hart: Col 5, line 50-55, In determining a car's design net braking ratio, by definition a predetermined brake cylinder pressure is used in the foregoing equation. Generally a value of 50 psi is be used.), stepwise or continuously, when the signal of achievement of the maximum available adhesion indicates the achievement of the maximum available adhesion by the at least one respective axle controlled by said braking control module (Fuhrer: Para. 21-para. 23, ABS brake operations induced by overbraking are prevented… motor vehicle becomes subject to slip without reducing the brake torque of the electro-regenerative brake, favorably, starting with a selectable maximum brake slip of one axle, the brake slip prevailing at this axle is maintained constant).

Regarding claim(s) 9. Hart in view of Fuhrer further teaches wherein each braking control module activates at least one adhesion recovering device comprising a sandbox or an injector dispensing adhesion recovery materials and deactivates said at least one adhesion recovering device upon reaching a predetermined sliding value  (Hart: Col. 2, line 5-15, Electro-motive regeneration braking may also be used on freight locomotives that already have electrical motors on-board that vehicle and Col. 9, line 55-65,  e, BCP.sub.T, regardless of the initial brake pipe pressure BP.sub.i. From 15.6 to 43 degree rotation, the brake cylinder pressure, BCP.sub.T, increases linearly from 8 psi to a predetermined percentage (approximately 42.2 percent) of the difference between 8 psi and the full service pressure)  or a predetermined minimum instantaneous adhesion value 

Regarding claim(s) 10. Hart in view of Fuhrer further teaches wherein the braking control module activates at least one electromagnetic shoe and deactivates it upon reaching a predetermined minimum sliding value (Hart: Col. 2, line 5-15, Electro-motive regeneration braking may also be used on freight locomotives that already have electrical motors on-board that vehicle and Col. 9, line 55-65,  e, BCP.sub.T, regardless of the initial brake pipe pressure BP.sub.i. From 15.6 to 43 degree rotation, the brake cylinder pressure, BCP.sub.T, increases linearly from 8 psi to a predetermined percentage (approximately 42.2 percent) of the difference between 8 psi and the full service pressure) or upon reaching a predetermined minimum instantaneous adhesion value.

Regarding claim(s) 11. Hart in view of Fuhrer further teaches wherein the braking control module is a microprocessor system (Hart: Col. 1, line 20-25, Such systems generally utilized on-board pneumatic control valves such as ABD, ABDW, ABDX, or DB-60 valves, with 26 TYPE Locomotive brake equipment or Microprocessor with like EPIC sold by Westinghouse Air Brake Company.)..

Regarding claim(s) 12. Hart in view of Fuhrer further teaches wherein the braking control module is an electro-pneumatic module (Hart: Col. 1, line 20-25, Such systems generally utilized on-board pneumatic control valves such as ABD, ABDW, ABDX, or DB-60 valves, with 26 TYPE Locomotive brake equipment or Microprocessor with like EPIC sold by Westinghouse Air Brake Company.).

Regarding claim(s) 13. Hart in view of Fuhrer further teaches wherein the braking control module is an electronic weighing pressure control module (Hart: Col. 2, line 45-50, The processor or microprocessor controls valves to respond to the calculated brake cylinder pressure.).
	
	Allowable Subject Matter
Claims 6-8, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666